*1429Appeals (1) from a decision of the Unemployment Insurance Appeal Board, filed September 27, 2007, which disqualified claimant from receiving unemployment insurance benefits because he voluntarily left his employment without good cause, and (2) from a decision of said Board, filed October 24, 2008, which denied claimant’s application for reopening and reconsideration.
Claimant’s appeal from a September 27, 2007 decision of the Unemployment Insurance Appeal Board disqualifying him from receiving benefits on the basis that he voluntarily left his employment without good cause was previously affirmed by this Court (Matter of Washington [Kaleida Health—Commissioner of Labor], 51 AD3d 1306 [2008]) and will not be addressed again. The Board also rendered a decision denying claimant’s application for reopening and reconsideration, from which claimant appeals. It is well settled that applications to reopen a prior decision are within the discretion of the Board and its ruling on such applications will not be disturbed absent a showing that the Board abused its discretion (see Matter of Chanthyasack [Commissioner of Labor], 37 AD3d 963, 964 [2007]; Matter of Sorsby [Whitaker—Commissioner of Labor], 277 AD2d 618, 619 [2000]). Here, claimant sought to reopen his application for the purpose of submitting additional documents that had recently come into his possession, yet he provided no information concerning the significance of the documents, when he received them or the reason he did not produce them previously. Under these circumstances, we cannot conclude that the Board abused its discretion in denying claimant’s application.
Peters, J.P., Spain, Kane, Malone Jr. and McCarthy, JJ, concur. Ordered that the appeal from the decision filed September 27, 2007 is dismissed, without costs. Ordered that the decision filed October 24, 2008 is affirmed, without costs.